Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
         The following Office action is in response to after final amendment filled 12/14/2020, followed by a request for continued examination filled 01/07/2021, followed by Applicant’s supplemental amendment dated 07/16/2021. Examiner elaborates as follows:
	Claims 1-12 and 15-17 were amended by Applicant with the after final response 12/14/2020. An interview was conducted on 12/22/2020 and RCE was filled 01/07/2021
	Claims 1, 3-5, 8-14, 16, 18-20 were subsequently amended and Claims 2, 15, 17 were subsequently canceled by Applicant’s supplemental amendment dated 07/16/2021
based on the prior collaboration with Examiner in order to advance the prosecution.  
	Claims 3, 12, 16, are now further amended by Examiner amendment.
	Claims 1, 3-14, 16, 18-20 will now be pending and allowed as follows.   
Response to amendment to Specification dated 07/16/2021
	Applicant’s amendment to the Specification dated 07/16/2021 is entered. 
	Specifically, Examiner had identified some minor informalities in the numbering of figures in the Original Specification ¶ [0051], ¶ [0071]. Examiner followed the examining guidance of MPEP 608.01, MPEP 714 II B, MPEP 714.03(a), MPEP 714.13 and proposed to Applicant correction to said minor informalities above. Applicant promptly applied the correction with the supplemental amendment dated 07/16/2021.
Examiner's Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney on record Cesar Udave Reg. # 76609 on July 20th, 2021. The examiner amendment continues the effective collaboration between the two parties, as was the prior, supplemental amendment dated 07/16/2021, that resulted from the continued collaboration between the two parties aimed at expediting prosecution. The current examiner amendment makes some minor, additional changes.     
claims dated 07/16/2021, 
	Please further amend Claims 3, 12, 16 as follows: 
---------------------------------------------------------------------------------------------------------------------
1. (previously presented) A non-transitory computer-readable medium associated with a cloud-based platform, wherein the non-transitory computer-readable medium comprises computer-readable code, that when executed by one or more processors of a datacenter configured to host a client instance, causes the one or more processors to perform operations comprising: 
	receiving data indicative of an incident impacting a service associated with the client instance hosted by the datacenter; 
	recording a date and a time when the incident was reported, a level of priority for the incident, a severity of the incident, and a support personnel assigned to the incident; 
	tracking a duration of the incident measured from when the incident was first reported, and another duration measured from when the incident has been worked on; 
	determining that the incident has disrupted information technological capabilities of an enterprise; 
	elevating a status of the incident to that of a severe incident; 
	automatically propagating and assigning agenda items targeted at resolving the severe incident; 
	automatically generating a task number, a short description, and the support personnel assigned to the severe incident; 
	generating a unified incident management interface based on the data, wherein the unified incident management interface comprises: 
		a work region; and 
		a panel separate from the work region, wherein the panel comprises a first selectable feature, a second selectable feature, a third selectable feature, and a fourth selectable feature, selected to cause the one or more processors to present corresponding content on the work region based on the data; 4Application No. 16/047,885 Amendment, Interview Summary, and Supplemental Response to Office Action Mailed October 20, 2020 
	in response to determining that the first selectable feature is selected, generating, on the work region, the corresponding content comprising a summary of at least effects 
	in response to determining that the second selectable feature is selected, generating, on the work region, the corresponding content comprising selectable communication icons that, when selected, cause the one or more processors to: 
		create, edit, and administer, respectively, one or more communication 	tasks associated with one or more client devices that access the client instance; 		and 
		provide a communication update on the one or more communication tasks 	via a communication channel, wherein the communication channel comprises an 	E-mail service, a short message service, or both; 
	in response to determining that the third selectable feature is selected, generating, on the work region, the corresponding content comprising selectable conference call icons that, when selected, cause the one or more processors to initiate a conference call with a service agent and split the conference call into different conference calls; and 
	in response to determining that the fourth selectable feature is selected, generating a post-incident report, comprising: a record of actions, reasons for performing the actions, results from the actions performed, or any combination thereof.

2. (cancelled)

3. (currently amended) The non-transitory computer-readable medium of claim 1, wherein the first selectable feature, the second selectable feature, the third selectable feature, and the fourth selectable feature are each selectable from the panel after the severe incident is resolved.  

4. (previously presented) The non-transitory computer-readable of claim 1 wherein the fourth selectable feature, when selected, is configured to receive a note indicative of the severe incident being resolved.  


5. (previously presented) The non-transitory computer-readable medium of claim 1, wherein the effects of the severe incident comprise one or more of services impacted by 

6. (previously presented) The non-transitory computer-readable medium of claim 1, wherein the one or more client devices correspond to one or both of a first set of devices in a technical unit or a second set of devices in a non-technical unit.  

7. (previously presented) The non-transitory computer-readable medium of claim 1, wherein creating the one or more communication tasks comprises transmitting the one or more communication tasks across a channel to the one or more client devices.  

8. (previously presented) The non-transitory computer-readable medium of claim 1, wherein editing the one or more communication tasks comprises editing the status, the short description, or any combination thereof.  

9. (previously presented) The non-transitory computer-readable medium of claim 1, wherein initiating the conference call comprises enabling adding an inactive agent to the one or more conference calls, removing an active agent from the one or more conference calls, muting the active agent from the one or more conference calls, or any combination thereof.  

10. (previously presented) The non-transitory computer-readable medium of claim 1, comprising a fifth selectable feature that, when selected, is configured to receive an input to change an identification of the severe incident from an incident candidate to a pending incident or a resolved incident.  

11. (previously presented) The non-transitory computer-readable medium of claim 1, wherein the first selectable feature, the second selectable feature, and the third selectable feature are selectable and positioned collinearly on the panel.  



	receiving, via one or more processors of a datacenter configured to host a client instance, login credentials, wherein the login credentials enable access, via a cloud-based platform implemented at the datacenter, to a unified incident management interface; 
	receiving, via the one or more processors, data indicative of an incident impacting a service associated with the client instance hosted by the datacenter; 
	recording, via the one or more processors, a date and a time when the incident was reported, a level of priority for the incident, a severity of the incident, and a support personnel assigned to the incident;
	tracking, via the one or more processors, a duration of the incident measured from when the incident was first reported, and another duration measured from when the incident has been worked on; 
	determining, via the one or more processors, that the incident has disrupted information technological capabilities of an enterprise; 
	elevating, via the one or more processors, a status of the incident to that of a severe incident; 
	automatically propagating and assigning, via the one or more processors, agenda items targeted at resolving the severe incident; 
	automatically generating, via the one or more processors, a task number, a short description, and the support personnel assigned to the severe incident,
7Application No. 16/047,885	Amendment, Interview Summary, and SupplementalResponse to Office Action Mailed October 20, 2020generating, via the one or more processors, the unified incident management interface based on the data and upon receipt of login credentials, wherein the unified incident management interface comprises: 
	a work region; and 
	a panel separate from the work region, wherein the panel comprises a first selectable feature, a second selectable feature, a third selectable feature, and a fourth selectable feature, selected to cause the one or more processors to present corresponding content on the work region based on the data; 
	in response to determining that the first selectable feature is selected, automatically generating, on the work region, the corresponding content comprising a 
	in response to determining that the second selectable feature is selected, automatically generating, on the work region, the corresponding content comprising selectable communication icons that, when selected, cause the one or more processors to: 
		create, edit, and administer, respectively, one or more communication 	tasks associated with one or more client devices that access the client instance; 	and 
		provide a communication update on the one or more communication tasks 	via a communication channel, wherein the communication channel comprises an 	E-mail service, a short message service, or both; 
in response to determining that the third selectable feature is selected, automatically generating, on the work region, the corresponding content comprising selectable conference call icons that, when selected, cause the one or more processors to initiate a conference call with a service agent and split the conference call into different conference calls; and 
	in response to determining that the fourth selectable feature is selected, generating a post-incident report, comprising: a record of actions, reasons for performing the actions, results from the actions performed, or any combination thereof.  

13. (previously presented) The method of claim 12, comprising updating the summary based on the creating, editing, and administering of the one or more communication tasks.  

14. (previously presented) The method of claim 12, comprising updating the summary based on executing the conference call.  

15. (cancelled)  





	one or more non-transitory memory devices of a datacenter implementing a cloud-based platform, wherein the datacenter is configured to host a client instance, wherein the one or more non-transitory memory devices store executable code; and 
	one or more hardware processors of the datacenter configured to access the executable code and run the client instance, wherein the executable code, when executed by the one or more hardware processors, causes operations to be performed, wherein the operations comprise: 
		receiving data indicative of an incident impacting a service associated with 	the client instance hosted by the datacenter; 
		recording a date and a time when the incident was reported, a level of 	priority for the incident, a severity of the incident, and a support personnel 	assigned to the incident;
		tracking a duration of the incident measured from when the incident was 
	first reported, and another duration measured from when the incident has been 	worked on; 
		determining that the incident has disrupted information technological 	capabilities of an enterprise; 
		elevating a status of the incident to that of a severe incident; 
		automatically propagating and assigning agenda items targeted at 	resolving the severe incident; 9Application No. 16/047,885 Amendment, Interview Summary, and Supplemental 
Response to Office Action Mailed October 20, 2020 		automatically generating a task number, a short description, and the 	support personnel assigned to the severe incident; 
		generating a unified incident management interface based on the data, 	wherein the unified incident management interface comprises: 
			a work region; and 
			a panel separate from the work region, wherein the panel 				comprises a first selectable feature, a second selectable feature, a third 			selectable feature, and a fourth selectable feature, selected to 
		cause the one or more hardware processors to present corresponding 
		content on the work region based on the data; 

		in response to determining that the second selectable feature is selected, 	generating, on the work region, the corresponding content comprising selectable 	communication icons that, when selected, cause the one or more hardware 	processors to: 
			create, edit, and administer, respectively, one or more 	communication tasks associated with one or more client devices that access the 	client instance; and
			provide a communication update on the one or more 	communication tasks via a communication channel, wherein the communication 	channel comprises an E-mail service, a short message service, or both, 10Application No. 16/047,885 Amendment, Interview Summary, and Supplemental Response to Office Action Mailed October 20, 2020 
		in response to determining that the third selectable feature is selected, 	generating, on the work region, the corresponding content comprising selectable 	conference call icons that, when selected, cause the one or more hardware 	processors to a conference call with a service agent and split the conference call 	into different conference calls; and 
		in response to determining that the fourth selectable feature is selected, 	generating a post-incident report, comprising: a record of actions, reasons for 	performing the actions, results from the actions performed, or any combination 	thereof.  

17. (cancelled)  
18. (previously presented) The system of claim 16, wherein the first selectable feature, the second selectable feature, the third selectable feature, and the fourth selectable feature are each selectable from the panel after the severe incident is resolved. 
 
19. (previously presented) The system of claim 16, comprising a fifth selectable feature that, when selected, is configured to receive an input to change an identification of the severe incident from an incident candidate to a pending incident or a resolved incident. 


---------------------------------------------------------------------------------------------------------------------
Reasons for allowance
- I. Reasons for Subject Matter Eligibility -
	Final Act 10/20/2020 p.4 ¶2, p.5 ¶3, mid-p.13, found that the claims recite, set forth or describe the abstract grouping of “Certain Methods of Organizing Human activities”  
including commercial interactions and business relations, as well as managing such interactions or relationships by following rules or instructions per MPEP 2106.04(a)(2) II.	Yet, in light of the current examining guidelines, Examiner submits that the current amendment requires close scrutiny as whether the amended claims are now rendered the claims patent eligible. Specifically, both the supplemental amendment dated 07/16/2020 and now the current Examiner Amendment were drafted in an effort to advance prosecution as instructed by MPEP 2106.04, corroborated by previous USPTO guidance “October 2019 Patent Eligibility Guidance Update (October 2019 Update)” p.13 ¶3: “During examination, the examiner should analyze the improvements consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement”. 
	In summary, Examiner will now demonstrate that even if said claims recite, set forth or describe the abstract exception, the technological details conferred by “automat[ing]” “task number” and “agenda items” for “resolving the severe” “information technology” “incident” together with the “selected” “features” of “unified incident management interface
First, it is noted that MPEP 2106.05(a)(II) explains that the Courts have found that improvements in technology beyond computer functionality may demonstrate patent eligibility. For example, when tested per MPEP 2106.05(a) these feature would constitute additional, computer-based elements that would provide improvement in technology, and thus integrate any abstract idea into a practical application [Step 2A prong two] or at least, provide significantly more than the abstract idea itself [Step 2B]. 
	Examiner takes particular interest in the improved user interface of “Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018)” as cited by MPEP 2106.05(a) I. x. and submits that here, the current claims analogously improve a “unified incident management interface” to manage a “severe incident” that “disrupted information technological capabilities of an enterprise”. Specifically, similar to how eligibility in “Core Wireless” reflected selection of an area to launch respective applications, the current claims also reflect “panel” “selection” of
       - a 1st “feature” of the “unified incident management interface” to “generate” “a summary of at least effects of the severe incident and resolution activity associated with the client instance based on the data” “indicative of”  the “incident impacting a service associated with the client instance hosted by the datacenter”; 
      - a 2nd “feature” of the “unified incident management interface” to “cause processor(s) to: create, edit, and administer, respectively, communication task(s) associated with client device(s) that access the client instance; and provide a communication update on the communication task(s) via a communication channel” such as “e-mail”, “short message service”, “or both”; 
      - a “3rd feature” of the “unified incident management interface” “to” “cause the processor(s) to initiate a conference call with a service agent and split the conference call into different conference calls”
      - 4th “feature” to “generate a post-incident report, comprising: record of actions, reasons for performing the actions, results from actions performed, or any combination thereof”; as recited in each of independent Claims 1, 12, 16. 
	As it can be seen, here the above limitations are similar to eligible claims 1, 4 in USPTO Example 23 - “Graphical User Interface For Relocating Obscured Textual Information in “July 2015 Update Appendix 1” p.7-p.9, p.11 ¶3- p.12 ¶3, and/or akin to Memorandum - Recent Subject Matter Eligibility Decisions:…Core Wireless” p.2 ¶2, because the current claims contain precise language delimiting the type of data to be displayed [here “first” through “four” “feature(s)”] and how to display it [here 1st “feature” “selected” to “generate” “summary of” “incident” and its “resolution”, 2nd “feature” “selected” “to” “create, edit, administer, communication task(s)”; “provide update” “on communication” “via communication channel”, 3rd “feature” selected” “to”  “initiate a conference call” “and split” it “into different conference calls”, and 4th feature” “selected” for “generating a post-incident report, comprising: a record of actions, reasons for performing the actions, results from the actions performed, or any combination thereof”), thus improving upon conventional user interfaces to increase the efficiency of using mobile devices.
 
At a bare minimum, when tested per MEP 2106.05(e), the above automating and multi-feature capabilities  of the current claims  would represent meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, by implementation of: “automatically propagating and assigning agenda items targeted at resolving the severe incident” and “automatically generating a task number, a short description, and the support personnel assigned to the severe incident”;  followed by “selection” of  
       - 1st “feature” of the “unified incident management interface” to “generates” “a summary of at least effects of the severe incident and resolution activity associated with the client instance based on the data” “indicative of”  the “incident impacting a service associated with the client instance hosted by the datacenter”; 
      - 2nd “feature” of the “unified incident management interface” “to” “cause processor(s) to: create, edit, and administer, respectively, communication task(s) associated with client device(s) that access the client instance; and provide a communication update on the one or more communication tasks via a communication channel” such as “e-mail”, “a short message service”, “or both”; 
      - 3rd “feature” of the “unified incident management interface” “to”  “cause processor(s) to initiate a conference call with a service agent and split the conference call into different conference calls”
4th “feature” to “generate post-incident report, comprising: record of actions, reasons for performing actions, results from the actions performed, or any combination thereof”.
Page 3 of 15Application No. 15/953,272
	Specifically, said limitations show the application [here through features’ selection] of the judicial exception in a meaningful way [here automatic tracking and resolution of a severe incident] beyond generally linking the use of judicial exception to a particular technological environment, such that the claim as a whole, is more than a drafting effort designed to monopolize the exception. 
	Based on the underlying case law articulated by MPEP and preponderance of evidence shown above, Examiner submits that the capabilities of “automatically propagating and assigning items” together with the “feature(s)” that easily “summarize(s)” the “incident’s” “effects” and its “resolution activity”, “generate post-incident report” and further “create”, “edit”, “administer”, “and” “update” “communication(s)” “through a channel”, and “initiate conference call” “and split the conference call into different conference calls”, represent a combination of additional elements that do integrate the abstract idea into a practical application [per Step 2A prong two test under MPEP 2106.05 (e) above] or at a minimum providing significantly more [per Step 2B test under MPEP 2106.05 (d), (e) and consideration of Example 23].
	Thus independent Claims 1, 12, 16, and by dependency, their respective dependent Claims 3-11, 13, 14, and 18-20 are believed to be patent eligible.  
 











Reasons for allowance
- II. Reasons for Overcoming the Prior Art -
   Examiner provides the following rationales for the claims 1, 12, 16 overcoming the prior art.
   As stated by the Final Act 10/20/2020 p.9 Geppert et al, US 20100246800 A1 appears to disclose at Fig.2 a single, a “unified incident management interface” as preponderantly recited throughout the claims.  

    PNG
    media_image1.png
    493
    771
    media_image1.png
    Greyscale

               Geppert Fig.2 elements 204, 208, 210, 212, 214 in support of rejection arguments 

	To the extent that such unified interface 	includes separate panels or tabs and work region, Examiner relied, on Bellini US 20160036652 A1 differentiating at Fig.2 below the “panel” or section 202 from “work region” or section 203. 

    PNG
    media_image2.png
    623
    829
    media_image2.png
    Greyscale

Bellini Fig.2 in support of rejection arguments

	 
	* Etter et al, US 9123009 B1 hereinafter Etter, 
	* Faulkner; Jason Thomas US 20180337968 A1 hereinafter Faulkner
	* Mammen et al, US 9936066 B1 hereinafter Mammen,
      	* Whitney et al, US 8904306 B1 hereinafter Whitney,
	* Al-Alami et al, US 20140033076 A1 hereinafter Al-Alami, and
	-> each further elaborating upon the specific functionalities of the panel.  
	
	However, none of the prior art does teach either alone or together, with adequate rationales the combination of: “recording a date and time when the incident was reported, a level of priority for the incident, a severity of the incident, and a support personnel assigned to the incident” followed by “automatically propagating and assigning agenda items targeted at resolving the severe incident” and “automatically generating a task number, a short description, and the support personnel assigned to the severe incident”; 
along with each of the four “feature(s)” respectively “selected” to “summarize” the “incident’s” “effects” and its “resolution activity”, then “generate post-incident report” and further “create”, “edit”, “administer”, “and” “update” “communication(s)” “through a channel”, and “initiate conference call” “and split the conference call into different conference calls” as explicitly recited by each of independent Claims 1, 12, 16.

Claims 3-11 are dependent & overcome the prior art by dependency to parent Claim 1.
Claims 13, 14 are dependent& overcome the prior art by dependency to parent Claim 12.
Claims 18-20 are dependent& overcome the prior art by dependency to parent Claim 16.










Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to OCTAVIAN ROTARU whose telephone number is 571.270.7950.  The Examiner can normally be reached on 9AM-6PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).Any response to this action should be mailed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
	Randolph Building
	401 Dulany Street
     	Alexandria, VA 22314.
/OCTAVIAN ROTARU/
Examiner, Art Unit 3624
	July 21st, 2021